                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                              No. 7:20-CV-00067-KS

LISA LOCKWOOD,                                )
                                              )
                            Plaintiff,        )
                                              )
        v.                                    )       ORDER
                                              )
ANDREW SAUL,                                  )
Commissioner of                               )
Social Security,                              )
                                              )
                            Defendant.        )



        Pursuant to the power of this Court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social Security

actions under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. §

405(g), and upon consideration of Defendant’s unopposed motion to remand this

cause for further administrative action, the Court hereby reverses Defendant’s

decision under sentence four of 42 U.S.C. § 405(g) and remands the case to

Defendant for further administrative action. See Shalala v. Schaefer, 509 U.S. 292

(1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).


        Plaintiff's Motion for Judgment on the Pleadings [DE #18] is DISMISSED as

moot.

        SO ORDERED this 19th day of November 2020.



                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                  Kimberly A
                                                           A.. Swank
                                                  United States Magistrate Judge

             Case 7:20-cv-00067-KS Document 23 Filed 11/19/20 Page 1 of 1
